Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Amendment filed 5/05/2021
Claims 1, 2, 4-9, 11-16, 19-22, 30 and 31 are pending in this application. 
This Office Action is made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-16, 19-22, 30 and 31are rejected under 35 U.S.C. 103 as being unpatentable over Hannan (US 2012/0123867) in view of Jain (US 8,812,647)

As per claim 1, Hannan discloses a computer-implemented method of determining location point quality, the method comprising: 
obtaining, by one or more computing devices, one or more location point reports for a location point (abstract; paragraph [0006]; paragraph [0019]-[0020] disclose this feature because the "information about physical places" is understood as the reports for a location point);
generating, by the one or more computing devices, location a location point score modifier for the location point based on one or more location point reports (paragraph [0006]; paragraph [0018]-[0020] disclose the generation of a quality score for each location based on the information about the physical places);  and 
providing, by the one or more computing devices, the location point score modifier for use in determining candidate location points for generation of location-based application content (paragraph [0006], paragraph [0023]-[0026] disclose this feature because the quality score of the locations is used for selections the contents that are provided to the user).

Hannan does not expressly disclose but Jain discloses wherein the one or more location point reports comprise a feedback report and an Internet Protocol (IP) address that the feedback report was submitted from, and wherein the one or more location point reports are ignored when a threshold number of the one or more location point reports are submitted from the same IP address within a designated time period (Column 1, line 59 – column 2, line 5:
Content and content metadata can be analyzed to determine whether a set of reviews can be attributed to a single persona. The system can analyze publisher content provided by a user account to determine if the content is similar to other content provided by a second user account. The similarities can include both lexical information and metadata (e.g., IP address, user name). If sufficient similarities exist, the system can determine that the user accounts share a same source (e.g., a same user). 
For example, the publishing management system can determine that a new positive review was published about a lawn service. The publishing management system can analyze the review, including performing a lexical analysis and obtaining metadata (e.g., IP address, account name, time of posting, etc.), to determine a similarity to another positive review. As the similarities between the reviews exceed a threshold, the publishing management system can determine that the two review accounts are likely the 

The above passage illustrates that the reviews (ie, claimed feedback report) are analyzed to determine if they are likely from the same user. The analysis relies on the IP address of the user. If the similarities of a review exceed a threshold, an action can be recommended (ie, claimed when a threshold number of the one or more location point reports are submitted from the same IP address within a designated time period).
See also, column 22, lines 16, which shows that “If a common person is found, prior interactions with other accounts can influence the determination of proposed responses (e.g., labeling as spam…”) (ie, claimed ignoring reviews that are submitted multiple times.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Hannan to include the teachings of Jain because it provides for the purpose of identifying duplicate reviews that can overwhelm a rating system. In this way, the combination benefits by improving the level of trust a user can place in a rating system because a single bad actor is not able to submit superfluous reviews to the system in order to game the review score. 

As per claim 2, Hannan further discloses wherein the one or more location point reports are obtained via an application programming interface call (Paragraphs 28-32).

As per claim 4, Hannan further discloses, wherein the one or more location point reports or a location point comprises location impression logging (Paragraphs 6, 22, and 36).

As per claim 5, Hannan further discloses wherein generating, by the one or more computing devices, the location point score modifier for the location point comprises adding the location point to a blacklist (Paragraphs 6, 22, and 36).

As per claim 6, Hannan further discloses wherein generating, by the one or more computing devices, the location point score modifier for the location point comprises generating a multiplier that can be used to modify a location point score wherein the location point score reflects a suitability of the location point for use in generating location-based application content (Paragraphs 6, 22, and 36).

As per claim 7, Hannan further discloses further comprising deleting, by the one or more computing devices, one or more location point reports based on an abuse measurement before generating the location point score modifier for the location point based on one or more location point reports (Paragraphs 6, 22, and 36).

As per claims 8, 9, 12-14, they are device claims having similar limitations as cited in claims 1, 2, 4-7 and are rejected under the same rationale.

As per claims 15, 16, 19 and 20, they are media claims having similar limitations as cited in claims 1, 2, 5, and 6 and are rejected under the same rationale.

As per claim 21, Hannan further discloses wherein the application programming interface call is received from a API on a user device (Fig. 1, 102) the API being invoked by a software application also installed on the user device (Paragraph 28), wherein upon receipt of one or more location point reports from the software application (Paragraph 40), the API functions to provide the one or more location point reports to a data provider for use in generating a location point score modifier (Paragraph 49 “If that user device is targeted with advertisements for destination travel packages, luxury cars, and home mortgages, but explicitly declines each of those advertisements, the quality attributes that were selected to categorize the Four Seasons Hotel in NYC may be modified manually by administrators or by the quality attribute selection module 302.”).

As per claim 22, it is a method claim having similar limitations as cited in claims 1, 2, and 21 and is thus rejected under the same rationale.

As per claim 31, it is a media claim having similar limitations as cited in claim 21 and is thus rejected under the same rationale.

As per claim 32, it is a media claim having similar limitations as cited in claim 6 and is thus rejected under the same rationale.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374.  The examiner can normally be reached on 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        5/06/2021